SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 240.13d-2(a) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2(a) (Amendment No. 4)* RR MEDIA LTD. (Name of Issuer) Ordinary Shares, par value NIS 0.01 per share (Title of Class of Securities) M8183P102 (CUSIP Number) Harel Beit-On Viola Private Equity Ackerstein Towers, Building D 12 Abba Eban Ave. Hertzliya Pituach, 4672530, Israel 972-9-972-0500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 25, 2016 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ * The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP No.M8183P102 1. NAMES OF REPORTING PERSONS Viola A.V. RRsat, Limited Partnership 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC Use Only 4. SOURCE OF FUNDS (See Instructions) WC 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 11,720,122 (1) 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER 5,779,755 (1) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,720,122 (1) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 67.4% (2) TYPE OF REPORTING PERSON (See Instructions) PN See Item 5 for a description of the shares comprising this total share amount, and Item 6 for a description of the arrangements pursuant to which voting or dispositive power (as appropriate) is shared with respect to these shares. The percentage presented is based on 17,401,131 ordinary shares of the Issuer outstanding as of March 10, 2016 (as reported by the Issuer in its annual report on Form 20-F for the year ended December 31, 2015, filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 21, 2016). CUSIP No.M8183P102 1. NAMES OF REPORTING PERSONS Viola P.E. GP Ltd. 2.
